IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                    §
PETITION OF JOSE                       § No. 27, 2015
CARABALLO FOR A WRIT OF                 §
MANDAMUS                                §

                          Submitted: January 30, 2015
                           Decided: February 12, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                  ORDER

      This 12th day of February 2015, upon consideration of Jose

Caraballo’s petition for a writ of mandamus and the State’s answer and

motion to dismiss, it appears to the Court that:

      (1)    The Superior Court docket reflects that Caraballo was arrested

on April 3, 2014 on a charge of Robbery in the First Degree (Cr. ID

1404001994). He filed a motion to dismiss the charge, which was denied as

moot after the grand jury returned an indictment against him in June 2014.

Final case review was held in the Superior Court in November 2014, but a

trial date was deferred pending defense counsel’s notification to the court of

the need for a hearing to determine Caraballo’s competency to stand trial.

Thereafter, defense counsel notified the court by letter that Caraballo wished

to terminate their attorney-client relationship. On January 29, 2015, the
Superior Court denied counsel’s letter request pending the filing of a formal

motion to withdraw.

         (2)     Caraballo filed his petition for a writ of mandamus in this Court

on January 22, 2015. Caraballo requests this Court to dismiss the charges

against him because of inconsistencies in the witnesses’ statements to the

police. The State has moved to dismiss Caraballo’s petition on the ground

that this Court lacks original jurisdiction to order the requested relief.

         (3)     We agree.       This Court has authority to issue a writ of

mandamus only when the petitioner can demonstrate a clear right to the

performance of a duty, no other adequate remedy is available, and the trial

court arbitrarily failed or refused to perform its duty.1 A writ of mandamus

is inappropriate to challenge the legality of Caraballo’s arrest and

indictment, which are issues that are properly reviewable on appeal.2

         NOW, THEREFORE, IT IS ORDERED that Caraballo’s petition is

hereby DISMISSED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice


1
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
2
    In re Evans, 2007 WL 2111090 (Del. July 24, 2007).


                                             2